REV. EDWARD A. SWEENY, M. Div. Chancellor Diocese of Rockville Center
This is in response to your letter requesting an opinion of the Attorney General as to whether a marriage license is required when a man and woman, who have been legally married within or outside the State of New York, desire to have a religious marriage ceremony to be performed within Nassau or Suffolk County in New York State.
Section 13 of the Domestic Relations Law, reads as follows:
  "It shall be necessary for all persons intended to be married in New York state to obtain a marriage license from a town or city clerk in New York state and to deliver said license, within sixty days, to the clergyman or magistrate who is to officiate before the marriage ceremony may be performed. * * *"
Section 13-a(7) of the Domestic Relations Law, reads as follows:
  "7. [Renumbering effective July 1, 1977] Nothing in this section shall prevent a couple already legally married from applying for and receiving a marriage license for the purpose of a second or subsequent ceremony. If requested by either party applying for such a license, the town or city clerk shall keep the contents of the application and the license issued thereunder confidential and the record of the marriage thereof shall not be open for public inspection. In case such a couple does apply for a marriage license for an additional ceremony, the provisions of this section requiring serological test and the related statement of a physician or medical officer and the provisions of section thirteen-b shall not apply and shall be disregarded by the city or town clerk. Sections thirteen and fifteen, however, shall apply to the issuance of such a license, except that such clerk shall note on the license issued by him the following: `This license is to be used only for the purposes of a second or subsequent marriage ceremony.'"
Section 13 of the Domestic Relations Law requires that before a marriage ceremony may be performed, a couple must obtain a marriage license from a town or city clerk and deliver such license to the person performing the marriage ceremony.
Section 13-a of the Domestic Relations Law requires that if a couple who have been legally married desire to have a second or subsequent marriage ceremony, they must apply to the city or town clerk for such marriage license and deliver the license to the person performing the ceremony.
From all of the foregoing, we conclude that when a man and woman who have previously been legally married within or outside the State of New York desire to have a second or subsequent marriage ceremony, they must apply for a special marriage license to the city or town clerk and present such license to the person performing the marriage ceremony.